[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  July 3, 2007
                               No. 06-16672                     THOMAS K. KAHN
                           Non-Argument Calendar                    CLERK
                         ________________________

                    BIA Nos. A95-228-974 & A95-228-975

LUZ LEDY SANDOVAL,
CARLOS ALBERTO GIRALDO,

                                                                      Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                         ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                 (July 3, 2007)

Before ANDERSON, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Lead petitioner Luz Ledy Sandoval and her husband, Carlos Alberto

Giraldo, natives and citizens of Colombia, petition this Court for review of the
order of the Board of Immigration Appeals (“BIA”) denying their untimely motion

to reopen their removal proceedings based on changed country conditions. We

review the denial of a motion to reopen for abuse of discretion. Mejia Rodriguez

v. Reno, 178 F.3d 1139, 1145 (11th Cir. 1999). After careful review, we deny the

petition for review.

      The petitioners entered the United States in 2001 and, in 2002, filed for

asylum, withholding of removal, and relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment, alleging that Sandoval had suffered past persecution or had a

well-founded fear of future persecution by the National Liberation Army (“ELN”)

on account of her memberships in the Liberal Party and the Convergence Party.

The immigration judge (“IJ”) denied the application in January 2005 and the BIA

adopted the IJ’s decision on May 8, 2006. Sandoval timely filed a petition for

review in this Court, which we denied. See Sandoval v. U.S. Att’y Gen., No.

06-13216 (11th Cir. Dec. 28, 2006) (unpublished) (“Sandoval I”).

      While Sandoval I was pending, and more than ninety days after the BIA had

issued its final decision in the matter, on August 21, 2006, Sandoval filed a motion

to reopen the asylum proceedings, asserting that changed country circumstances

warranted reconsideration of her application. In support of the motion, Sandoval

submitted three affidavits and one police complaint, which she described as
                                         2
material and not available or discoverable during the former proceedings on her

application.   The supporting affidavits described incidents that had occurred in

May 2006, during which the affiants had been approached by men claiming to be

ELN members and seeking information about Sandoval’s whereabouts. The police

complaint was filed by Sandoval’s brother and stated that he had been attacked by

some individuals in December 2005 because he would not tell them where

Sandoval was.

      On November 29, 2006, the BIA denied Sandoval’s motion to reopen,

finding that it was untimely and did not demonstrate a change in country

conditions. The BIA further noted that in addition to not establishing changed

country conditions, the supporting documentation contained information about

events that had taken place in December 2005 and May 2006. This information,

the BIA concluded, could have been submitted within the applicable 90-day period

for filing a motion to reopen. Again, the IJ’s decision was issued in January 2005

and the BIA adopted that decision on May 8, 2006.        This petition for review

followed.

      After the BIA has affirmed an IJ’s order of removal, the alien may move to

have the BIA, in its discretion, reopen the removal proceedings for the submission

of new evidence. See 8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(1). “Motions

to reopen are disfavored, especially in a removal proceeding, where, as a general
                                        3
matter, every delay works to the advantage of the deportable alien who wishes

merely to remain in the United States.” Abdi v. U.S. Att’y Gen., 430 F.3d 1148,

1149 (11th Cir. 2005) (quotation marks omitted). A motion to reopen proceedings

shall not be granted unless it appears to the BIA that the evidence sought to be

offered is material and was not available, discoverable, or presentable at the former

hearing. See 8 C.F.R. § 1003.2(c)(1). Even if a petitioner meets this standard and

states a prima facie case for relief, the BIA retains discretion to deny the motion to

reopen. See 8 C.F.R. § 1003.2(a) (“The Board has discretion to deny a motion to

reopen even if the party moving has made out a prima facie case for relief.”).

      In addition to the substantive requirements for a successful motion to

reopen, the regulations impose a time limit on the filing of such a motion and

mandate that a petitioner is limited to filing one motion to reopen. Specifically, a

party may file only one motion to reopen a deportation proceeding and that motion

must be filed no later than 90 days after the date on which the final administrative

decision was rendered in the proceeding sought to be reopened.            8 C.F.R. §

1003.2(c)(2). The time limit does not apply, however, if the motion to reopen is

based on changed country circumstances. 8 C.F.R. § 1003.2(c)(3)(ii). Moreover,

at any time, the BIA can reopen or reconsider, on its own motion, a case in which it

has rendered a decision. See 8 C.F.R. § 1003.2(a).

      Here, we discern no abuse of discretion in the BIA’s denial of petitioners’
                                          4
untimely motion to reopen. The motion alleged scant evidence of changed country

circumstances that would warrant an exception to the 90-day time limit. See Abdi,
430 F.3d at 1149.    Moreover, the supporting affidavits merely repeated earlier

assertions that the ELN was targeting Sandoval, a former secretary for the

communications committee of a local Liberal Party, and did not constitute material

evidence of changed circumstances in Colombia. See 8 C.F.R. § 1003.2(c)(1).

The only documentation that provided anything new, that is, anything not

previously considered in the original asylum proceedings, was the evidence

concerning Sandoval’s brother’s police complaint and affidavit, in which he stated

that he was attacked in December 2005 by some individuals because he would not

tell them Sandoval’s whereabouts. However, Sandoval provides no explanation

for why she did not inform the BIA of this new information within the 90-day time

limit for filing a motion to reopen. Accordingly, we deny the petition for review.

      PETITION DENIED.




                                         5